Exhibit 10.1

 

Execution Version

 

TERM LOAN AGREEMENT

 

dated as of September 30, 2015

 

among

 

TC PIPELINES, LP
as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

BANK OF AMERICA, N.A.
as Administrative Agent

 

 

 

BANK OF AMERICA, N.A.
as Sole Lead Arranger and Sole Book Runner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS; CONSTRUCTION

1

Section 1.1.

Definitions

1

Section 1.2.

Classifications of Loans and Borrowings

19

Section 1.3.

Accounting Terms and Determination

19

Section 1.4.

Terms Generally

20

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

20

Section 2.1.

General Description of Facilities

20

Section 2.2.

Term Loans

20

Section 2.3.

Interest Elections

20

Section 2.4.

Repayment of Loans

21

Section 2.5.

Evidence of Indebtedness

21

Section 2.6.

Optional Prepayments

22

Section 2.7.

Interest on Loans

22

Section 2.8.

Fees

23

Section 2.9.

Computation of Interest and Fees

23

Section 2.10.

Inability to Determine Interest Rates

23

Section 2.11.

Illegality

23

Section 2.12.

Increased Costs

24

Section 2.13.

Funding Indemnity

25

Section 2.14.

Taxes

25

Section 2.15.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

28

Section 2.16.

Mitigation of Obligations

29

Section 2.17.

Replacement of Lenders

29

Section 2.18.

Defaulting Lenders

30

ARTICLE III CONDITIONS PRECEDENT TO LOANS

30

Section 3.1.

Conditions To Effectiveness

30

Section 3.2.

Delivery of Documents

32

ARTICLE IV REPRESENTATIONS AND WARRANTIES

32

Section 4.1.

Existence; Power

32

Section 4.2.

Organizational Power; Authorization

32

Section 4.3.

Governmental Approvals; No Conflicts

32

Section 4.4.

Financial Statements

32

Section 4.5.

Litigation and Environmental Matters

33

Section 4.6.

Compliance with Laws and Agreements

33

Section 4.7.

Investment Company Act, Etc.

33

Section 4.8.

Taxes

33

Section 4.9.

Margin Regulations

34

Section 4.10.

ERISA

34

Section 4.11.

Ownership of Property

34

Section 4.12.

Disclosure

34

Section 4.13.

Labor Relations

35

Section 4.14.

Subsidiaries

35

Section 4.15.

Solvency

35

Section 4.16.

OFAC

35

Section 4.17.

Patriot Act

35

 

i

--------------------------------------------------------------------------------


 

Section 4.18.

Anti-Corruption Laws and Sanctions

35

ARTICLE V AFFIRMATIVE COVENANTS

36

Section 5.1.

Financial Statements and Other Information

36

Section 5.2.

Notices of Material Events

37

Section 5.3.

Existence; Conduct of Business

37

Section 5.4.

Compliance with Laws, Etc.

37

Section 5.5.

Payment of Obligations

37

Section 5.6.

Books and Records

38

Section 5.7.

Visitation, Inspection, Etc.

38

Section 5.8.

Maintenance of Properties; Insurance

38

Section 5.9.

Use of Proceeds

38

Section 5.10.

Maintenance of Tax Status

38

ARTICLE VI FINANCIAL COVENANTS

39

Section 6.1.

Leverage Ratio

39

ARTICLE VII NEGATIVE COVENANTS

39

Section 7.1.

Indebtedness

39

Section 7.2.

Negative Pledge

40

Section 7.3.

Fundamental Changes

42

Section 7.4.

Investments, Loans, Etc.

43

Section 7.5.

Restricted Payments

43

Section 7.6.

Transactions with Affiliates

44

Section 7.7.

Restrictive Agreements

44

Section 7.8.

Sale and Leaseback Transactions

44

Section 7.9.

Hedging Transactions

44

Section 7.10.

Certain Amendments to Cash Distribution Policies and Partnership Agreements

45

Section 7.11.

Accounting Changes

45

Section 7.12.

Sanctions

45

ARTICLE VIII EVENTS OF DEFAULT

45

Section 8.1.

Events of Default

45

ARTICLE IX THE ADMINISTRATIVE AGENT

47

Section 9.1.

Appointment of the Administrative Agent

47

Section 9.2.

Nature of Duties of the Administrative Agent

48

Section 9.3.

Lack of Reliance on the Administrative Agent

48

Section 9.4.

Certain Rights of the Administrative Agent

49

Section 9.5.

Reliance by Administrative Agent

49

Section 9.6.

The Administrative Agent in its Individual Capacity

49

Section 9.7.

Successor Administrative Agent

49

Section 9.8.

Authorization to Execute other Loan Documents

50

ARTICLE X MISCELLANEOUS

50

Section 10.1.

Notices

50

Section 10.2.

Waiver; Amendments

52

Section 10.3.

Expenses; Indemnification

53

Section 10.4.

Successors and Assigns

54

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process

57

Section 10.6.

WAIVER OF JURY TRIAL

57

Section 10.7.

Right of Setoff

58

Section 10.8.

Counterparts; Integration

58

Section 10.9.

Survival

58

 

ii

--------------------------------------------------------------------------------


 

Section 10.10.

Severability

58

Section 10.11.

Confidentiality

59

Section 10.12.

Interest Rate Limitation

59

Section 10.13.

Patriot Act

59

Section 10.14.

Non-Recourse to the General Partner and Associated Persons

60

Section 10.15.

No Advisory or Fiduciary Responsibility

60

 

Schedules

 

 

 

 

 

Schedule I

-

Applicable Margin for Term Loans

Schedule II

-

Commitment Amounts

Schedule 4.5

-

Environmental Matters

Schedule 4.14

-

Subsidiaries

Schedule 7.1

-

Outstanding Indebtedness

Schedule 7.2

-

Existing Liens

Schedule 7.4

-

Existing Investments

Schedule 7.6

-

Transactions with Affiliates

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

-

Form of Assignment and Acceptance

Exhibit 2.3

-

Form of Notice of Continuation/Conversion

Exhibit 3.1(b)(iv)

-

Form of Secretary’s Certificate

Exhibit 3.1(b)(viii)

-

Form of Officer’s Certificate

Exhibit 5.1(c)

-

Form of Compliance Certificate

 

iii

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (this “Agreement”) is made and entered into as of
September 30, 2015, by and among TC PIPELINES, LP, a Delaware limited
partnership (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), and BANK OF AMERICA,
N.A., in its capacity as administrative agent for the Lenders (the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility in an aggregate principal amount of up to $170,000,000 to the Borrower,
the proceeds of which will be used to refinance existing indebtedness of the
Borrower and its Subsidiaries; and

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments (as defined herein), are willing
severally to make the term loans to the Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:

 

ARTICLE I

DEFINITIONS; CONSTRUCTION

 

Section 1.1.     Definitions.  In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Adjusted Cash Flow” shall mean, with reference to any period (i) the
consolidated net income (or loss) of the Borrower and its Subsidiaries for such
period calculated on a consolidated basis in accordance with GAAP, plus (ii) to
the extent taken into account in determining such consolidated net income (or
loss), the sum of interest expense, expense for taxes paid or accrued,
depreciation, amortization and extraordinary losses incurred other than in the
ordinary course of business, minus (iii) to the extent taken into account in
determining such consolidated net income (or loss), extraordinary gains realized
other than in the ordinary course of business, minus (iv) to the extent taken
into account in determining such consolidated net income (or loss), equity
earnings of any Person in which the Borrower or any of its Subsidiaries has an
interest (which interest does not cause the net income of such Person to be
consolidated with the consolidated net income of the Borrower and its
Subsidiaries in accordance with GAAP), plus (v) the aggregate amount of all cash
dividends and other distributions of cash actually received by the Borrower or
any of its consolidated Subsidiaries during such period from any Person in which
the Borrower or any of its consolidated Subsidiaries has an interest (which
interest does not cause the consolidated net income of such other Person to be
consolidated with the consolidated net income of the Borrower and its
Subsidiaries in accordance with GAAP), plus (vi) any Material Project EBITDA
Adjustment; provided that for purposes of calculating consolidated net income
and the amount of cash dividends and other distributions of cash for any four
Fiscal Quarter period, if at any time during that period the Borrower or any
Subsidiary shall have consummated an acquisition, consolidated net income and
the amount of cash dividends and other distributions of cash for such period
shall be calculated after giving pro forma effect thereto as if such acquisition
had occurred on the first day of such period.

 

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.  If the Adjusted LIBO Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
stock, by contract or otherwise, provided, that, for purposes of Section 7.6,
each of Northern Border and GLGT shall be deemed to be an Affiliate of the
Borrower as long as it qualifies as a Significant Subsidiary.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the  Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Term Loans outstanding on such date a percentage per annum determined by
reference to the applicable Rating Category from time to time in effect on such
date as set forth on Schedule I; provided, that a change in the Applicable
Margin resulting from a change in the Rating Category shall be effective on the
day on which either rating agency changes its rating and shall continue until
the day prior to the day that a further change becomes effective. 
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
a change in the Rating Category shall be at Level II as set forth on
Schedule I.  If the Borrower is split-rated and the ratings differential is
(i) one category, the higher of the two ratings will apply, (ii) two categories,
the rating which falls between them shall apply or (iii) three or more
categories, the rating immediately below the higher of the two ratings shall
apply.  The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.7(b) or
Article VIII.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Acquisition Quarter” shall have the meaning set forth in Section 6.1.

 

2

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate).  The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

 

“Bison” shall mean Bison Pipeline LLC, a Delaware limited liability company.

 

“Borrower” shall have the meaning in the introductory paragraph hereof.

 

“Borrower Partnership Agreement” shall mean that certain Third Amended and
Restated Agreement of Limited Partnership of TC PipeLines, LP, dated as of
April 1, 2015, as amended, supplemented, restated or otherwise modified from
time to time.

 

“Borrowing” shall mean a borrowing consisting of Loans of the same Type made,
converted or continued on the same day and in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Dallas, Texas, Calgary, Canada or New York, New
York are authorized or required by law to close and (ii) if such day relates to
a borrowing of, a payment or prepayment of principal or interest on, a
conversion of or into, or an Interest Period for, a Eurodollar Loan or a notice
with respect to any of the foregoing, any day on which banks are not open for
dealings in dollar deposits are carried on in the London interbank market.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of any Person, whether common or preferred.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any Person or two or more Persons (other than TransCanada
Corporation or any of its Subsidiaries or any other Person reasonably acceptable
to the Required Lenders) acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of voting stock of the General Partner (or other securities convertible into
such voting stock ) (A) representing 50% or more of the combined voting power of
all voting stock of the General Partner or (B) representing the combined voting
power of all voting stock of the General Partner more than that owned, directly
or indirectly, by TransCanada

 

3

--------------------------------------------------------------------------------


 

Corporation; (ii) any Person or two or more Persons (other than TransCanada
Corporation or any of its Subsidiaries or any other Person reasonably acceptable
to the Required Lenders) acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the General Partner or (iii) the General Partner shall for any reason cease
to be the managing general partner of the Borrower.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that for purposes of this Agreement, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Commercial Operation Date” shall mean the date on which a Material Project is
substantially complete and commercially operable.

 

“Commitment” shall mean, with respect to each Lender, the obligation of such
Lender to make a Term Loan hereunder on the Closing Date, in a principal amount
not exceeding the amount set forth with respect to such Lender on Schedule II. 
The aggregate principal amount of all Lenders’ Commitments as of the Closing
Date is $170,000,000.

 

“Compliance Certificate” shall mean a certificate executed by a Responsible
Officer in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets after deducting therefrom (a) all current liabilities
(excluding (i) any current liabilities renewable or extendable at the option of
the obligor to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt), and
(b) the value (net of any applicable reserves) of all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the consolidated balance sheet of the Borrower
and its consolidated Subsidiaries for the Borrower’s most recently completed
Fiscal Quarter, prepared in accordance with GAAP.

 

“Consolidated Net Worth” shall mean, for the Borrower and its Subsidiaries for
any period, the aggregate amount of Capital Stock, minority interests, and other
equity accounts (including, without limitation, retained earnings, paid in
capital and accumulated other comprehensive income or loss

 

4

--------------------------------------------------------------------------------


 

(but without giving effect to any non-cash pension and other post-retirement
benefits liability adjustments recorded in accordance with GAAP)) of the
Borrower and its Subsidiaries at such date determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Total Funded Debt” shall mean, as of any date, all Indebtedness of
the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.7(b).

 

“Defaulting Lender” shall mean, at any time, subject to Section 2.18(b), any
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing.

 

“Designated Threshold” means, at any time, 5% of Consolidated Net Tangible
Assets at such time.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“EBITDA” shall mean, for any Person, an amount equal to the sum of
(i) consolidated net income for such period plus (ii) to the extent deducted in
determining consolidated net income for such period, and without duplication,
(A) consolidated interest expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP, (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, and (D) all other
non-cash charges acceptable to the Administrative Agent determined on a
consolidated basis in accordance with GAAP, in each case for such period.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

5

--------------------------------------------------------------------------------


 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning provided in Article VIII.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed by the
United States of America or any state or local taxing authority in the United
States of America, (ii) imposed as a result of such Recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (iii) that are Other Connection Taxes,
(b) in the case of a Lender, withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.17) or (ii) such Lender
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 2.14, amounts with respect to

 

6

--------------------------------------------------------------------------------


 

such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.14(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
date hereof (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any present or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“General Partner” shall mean TC PipeLines GP, Inc. a Delaware corporation.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“GLGT” shall mean Great Lakes Gas Transmission Limited Partnership, a Delaware
limited partnership.

 

“GLGT Partnership Agreement” shall mean that certain Amended and Restated
Agreement of Limited Partnership of Great Lakes Gas Transmission Limited
Partnership, dated as of February 22, 2007, as amended by Amendment No. 1 dated
October 25, 2010, and as further amended, supplemented, restated or otherwise
modified from time to time.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or

 

7

--------------------------------------------------------------------------------


 

pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Hybrid Securities” shall mean any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any Subsidiaries, (ii) that have been formed for the purpose of
issuing such securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
the Borrower or any Subsidiary, and (B) payments made from time to time on the
subordinated debt.

 

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi)

 

8

--------------------------------------------------------------------------------


 

above, (viii) all Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person to purchase, redeem, retire or
otherwise acquire for value any common stock of such Person, (x) Off-Balance
Sheet Liabilities and (xi) all Hedging Obligations.  The Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, except to the extent
that the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.

 

“Indenture Agreement” shall mean that certain Indenture, dated as of June 17,
2011, by and between the Borrower and the Bank of New York Mellon, as trustee.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of (i) one week or (ii) one, two, three or six months; provided, that:

 

(A)                           the initial Interest Period for such Borrowing
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of another Type), and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

 

(B)                            if any Interest Period would otherwise end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Interest Period would end on the next preceding
Business Day;

 

(C)                            any Interest Period of one month or more which
begins on the last Business Day of a calendar month or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period shall end on the last Business Day of such calendar month; and

 

(D)                           no Interest Period may extend beyond the Maturity
Date.

 

“Lead Arranger” shall mean Bank of America, N.A. as sole lead arranger.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its parent company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its parent company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its parent company, or such Lender or its parent company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, or (iii) a Lender or its parent company
has been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent; provided
that, for the avoidance of doubt, a Lender Insolvency Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any equity
interest in or control of a Lender or a parent company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership or acquisition
does

 

9

--------------------------------------------------------------------------------


 

not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.

 

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Funded Debt as of such date to (ii) Adjusted Cash Flow for the four consecutive
Fiscal Quarters ending on or immediately prior to such date.

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Term Loan, the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars referred to as “LIBOR” as published on
Bloomberg page LR  (or on any successor or substitute page of such service or
any successor to such service, or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 A.M. (London time) two (2) Business Days
prior to the first day of such Interest Period, with a maturity comparable to
such Interest Period; provided, that if such rate is not available at any such
time for any reason, then such rate shall instead be the interest rate per
annum, as determined by the Administrative Agent, to be the arithmetic average
of the rates per annum at which deposits in  U. S. Dollars in an amount equal to
the amount of such Eurodollar Term Loan are offered by major banks in the London
interbank market to the Administrative Agent at approximately 11:00 A.M. (London
time), two (2) Business Days prior to the first day of such Interest Period.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
all Notices of Conversion/Continuation, and all Compliance Certificates.

 

“Loans” shall mean all Term Loans in the aggregate.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, or liabilities of the
Borrower, its Subsidiaries, Northern Border and GLGT, taken as a whole, (ii) the
ability of the Borrower  to perform any of its obligations under the Loan
Documents, (iii) the rights and remedies of the Administrative Agent and the
Lenders under any of the Loan Documents or (iv) the legality, validity or
enforceability of any of the Loan Documents.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans) of the
Borrower or any of its Subsidiaries, individually or in an aggregate principal
amount exceeding the Designated Threshold.

 

10

--------------------------------------------------------------------------------


 

“Material Project” shall mean the construction or expansion of any capital
project of the Borrower or any of its Subsidiaries, the aggregate capital cost
of which exceeds $25,000,000.

 

“Material Project EBITDA Adjustment” shall mean, with respect to each Material
Project:

 

(A)                           prior to the Commercial Operation Date of a
Material Project (but including the fiscal quarter in which such Commercial
Operation Date occurs), a percentage (based on the then-current completion
percentage of such Material Project) of an amount to be approved by the
Administrative Agent as the projected EBITDA of the Borrower and its
Subsidiaries attributable to such Material Project for the first 12-month period
following the scheduled Commercial Operation Date of such Material Project (such
amount to be determined based on customer contracts or tariff-based customers
relating to such Material Project, the creditworthiness of the other parties to
such contracts or such tariff-based customers, and projected revenues from such
contracts, tariffs, capital costs and expenses, scheduled Commercial Operation
Date, oil and gas reserve and production estimates, commodity price assumptions
and other factors deemed appropriate by the Administrative Agent), which may, at
the Borrower’s option, be added to actual EBITDA for the Borrower and its
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual EBITDA of the
Borrower and its Subsidiaries attributable to such Material Project following
such Commercial Operation Date); provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
Commercial Operation Date, by the following percentage amounts depending on the
period of delay (based on the period of actual delay or then-estimated delay,
whichever is longer):  (i) 90 days or less, 0%, (ii) longer than 90 days, but
not more than 180 days, 25%, (iii) longer than 180 days but not more than 270
days, 50%, and (iv) longer than 270 days, 100%; and

 

(B)                            beginning with the first full fiscal quarter
following the Commercial Operation Date of a Material Project and for the three
immediately succeeding fiscal quarters, an amount to be approved by the
Administrative Agent as the projected EBITDA of the Borrower and its
Subsidiaries attributable to such Material Project (determined in the same
manner as set forth in clause (A) above) for the balance of the four full fiscal
quarter period following such Commercial Operation Date, which may, at the
Borrower’s option, be added to actual EBITDA for the Borrower and its
Subsidiaries for such fiscal quarters.

 

Notwithstanding the foregoing:

 

(i)                                  no such additions shall be allowed with
respect to any Material Project unless:

 

(a)                               not later than 30 days prior to the delivery
of any Compliance Certificate required by Section 5.1(c), to the extent Material
Project EBITDA Adjustments will be made to Adjusted Cash Flow in calculating the
Leverage Ratio, the Borrower shall have delivered to the Administrative Agent
written pro forma projections of EBITDA of the Borrower and its Subsidiaries
attributable to such Material Project,

 

(b)                              prior to the date such certificate is required
to be delivered, the Administrative Agent shall have approved (such approval not
to be unreasonably withheld) such projections and shall have received such other
information and

 

11

--------------------------------------------------------------------------------


 

documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent, and

 

(ii)                              the aggregate amount of all Material Project
EBITDA Adjustments during any period shall be limited to 20% of the total actual
Adjusted Cash Flow of the Borrower and its Subsidiaries for such period (which
total actual Adjusted Cash Flow shall be determined without including any
Material Project EBITDA Adjustments).

 

“Maturity Date” shall mean the earlier of (i) October 1, 2018 and (ii) the date
on which the principal amount of all outstanding Term Loans have been declared
or automatically have become due and payable (whether by acceleration or
otherwise).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Northern Border” shall mean Northern Border Pipeline Company, a Texas general
partnership.

 

“Northern Border Partnership Agreement” shall mean that certain First Amended
and Restated General Partnership Agreement relating to the formation of Northern
Border effective as of April 6, 2006, as amended, supplemented, restated or
otherwise modified from time to time.

 

“Notes” shall mean a promissory note of the Borrower payable to the order of a
requesting Lender executed in connection with this Agreement.

 

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.3(b).

 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement or any
other Loan Document, including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all reasonable fees and expenses of counsel to the
Administrative Agent and any Lender (to the extent payable by the Borrower
pursuant to Section 10.3) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing, together with all renewals, extensions, modifications or
refinancings thereof.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“Optional Prepayment Notice” shall have the meaning set forth in Section 2.6.

 

12

--------------------------------------------------------------------------------


 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, filing or similar Taxes that arise from any payment
made hereunder or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to any assignment (other than an assignment made pursuant to
Section 2.17); provided, however that Other Taxes shall not include any such
taxes imposed as a result of a present or former connection between a Lender,
the Administrative Agent or any other recipient of a payment by or on account of
any obligation of the Borrower made hereunder, and any jurisdiction (other than
a connection arising from such Lender, Administrative Agent or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Patriot Act” shall have the meaning set forth in Section 10.13.

 

“Payment Office” shall mean the office of the Administrative Agent located at
901 Main Street, 14th Floor, TX1-492-14-11, Dallas, Texas  75202, or such other
location as to which the Administrative Agent shall have given written notice to
the Borrower and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Acquisition” shall mean an acquisition by the Borrower or any of its
Subsidiaries of Capital Stock in, or of all or substantially all of the assets
of, another Person that is permitted by this Agreement.

 

“Permitted Encumbrances” shall mean:

 

(i)                                  Liens imposed by law for taxes, assessments
or governmental charges not yet due or which are being contested in good faith
by appropriate proceedings diligently conducted and with respect to which
adequate reserves are being maintained in accordance with GAAP;

 

(ii)                              statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and similar Liens arising by operation of
law in the ordinary course of business for amounts overdue for a period of more
than 30 days or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

13

--------------------------------------------------------------------------------


 

(iii)                          pledges and deposits made in the ordinary course
of business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;

 

(iv)                          deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

 

(v)                              judgment and attachment liens not giving rise
to an Event of Default or Liens created by or existing from any litigation or
legal proceeding that are currently being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

(vi)                          customary rights of set-off, revocation, refund or
chargeback under deposit agreements or under the Uniform Commercial Code or
common law of banks or other financial institutions where the Borrower or any of
its Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business; and

 

(vii)                      easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower and its
Subsidiaries taken as a whole;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(i)                                  direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States or Canada (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States or Canada), in each
case maturing within one year from the date of acquisition thereof;

 

(ii)                              commercial paper rated at least A-1 (or its
equivalent) by S&P or P-1 (or its equivalent) by Moody’s at the time of
acquisition thereof, and in either case maturing within 360 days from the date
of acquisition thereof;

 

(iii)                          certificates of deposit, bankers’ acceptances and
time deposits maturing within 180 days of the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state thereof which has (a) a combined capital and
surplus and undivided profits of not less than $500,000,000 or (b) has
certificates of deposit or other debt obligations rated at least A-1 (or its
equivalent) by S&P or P-1 (or its equivalent) by Moody’s;

 

(iv)                          fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (i) above and
entered into with a financial institution satisfying the criteria described in
clause (iii) above;

 

(v)                              mutual funds or similar funds that have at
least 95% of their assets invested in any one or more of the Permitted
Investments described in clauses (i) through (iv) above;

 

14

--------------------------------------------------------------------------------


 

(vi)                          demand deposit accounts maintained in the ordinary
course of business at a bank or trust company satisfying the requirements
specified in (a) or (b) of clause (iii) above;

 

(vii)                      any other securities issued or directly and fully
guaranteed or insured by the United States or Canadian government or any agency
or instrumentality thereof, in each case, maturing within one year from the date
of acquisition thereof;

 

(viii)                  investments in any fund that invests exclusively in
investments of the type described in clauses (vii) which fund may also hold
immaterial amounts of cash pending investment and/or distribution; and

 

(ix)                          other cash equivalents and securities reasonably
acceptable to the Administrative Agent.

 

“Permitted Sale-Leaseback Transaction” shall mean a Sale-Leaseback Transaction
entered into by the Borrower or a Subsidiary with respect to a Principal
Property that satisfied any of the following conditions:

 

(i)                                  the Sale-Leaseback Transaction occurs
within one year from the date of completion of the acquisition of the Principal
Property or the date of the completion of construction, development or
substantial repair or improvement, or commencement of full operations on the
Principal Property, whichever is later;

 

(ii)                              the Sale-Leaseback Transaction involves a
lease for a period, including renewals, of not more than three years;

 

(iii)                          the Borrower or such Subsidiary would be entitled
to incur Indebtedness secured by a Lien on the Principal Property in a principal
amount equal to or exceeding the net sale proceeds from such Sale-Leaseback
Transaction; or

 

(iv)                          the Borrower or such Subsidiary, within a 270-day
period after such Sale-Leaseback Transaction, applies or causes to be applied an
amount not less than the net sale proceeds from such Sale-Leaseback Transaction
to (A) the prepayment, repayment, redemption, reduction or retirement of
Indebtedness of the Borrower or any of its Subsidiaries (other than Permitted
Subordinated Debt), or (B) the investment in another Principal Property.

 

“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary that (i) is expressly subordinated to the Obligations and any Hedging
Obligations entered into with the Administrative Agent or any Lender on terms
satisfactory to the Administrative Agent and the Required Lenders in their sole
discretion, (ii) matures by its terms no earlier than six months after the later
of the Maturity Date then in effect with no scheduled principal payments
permitted prior to such date and (iii) is evidenced by an indenture or other
similar agreement that is in a form satisfactory to the Administrative Agent and
the Required Lenders.

 

“Permitted Tax Distributions” shall mean cash dividends or distributions to the
partners of the Borrower with respect to each taxable year during which the
Borrower is a partnership in an amount not to exceed the aggregate of the
maximum federal and state income tax liability of the partners of the Borrower
(assuming that all of such partners are taxed at the maximum permissible federal
and state rates of such partners or members) attributable to the taxable income
of the Borrower for such taxable year, computed in accordance with the Code.

 

15

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Principal Property” means, whether currently owned or leased or subsequently
acquired, any pipeline, gathering system, terminal, storage facility, processing
plant or other plant or facility located in the United States of America or any
territory or political subdivision thereof owned or leased by the Borrower or
any of its Subsidiaries and used in transporting, distributing, terminalling,
gathering, treating, processing, marketing or storing natural gas, natural gas
liquids or other hydrocarbons, except (i) any property or asset consisting of
inventories, furniture, office fixtures and equipment (including data processing
equipment), vehicles and equipment used on, or useful with, vehicles (but
excluding vehicles that generate transportation revenues) and (ii) any such
pipeline or other plant or facility that, in the good faith opinion of the board
of directors of the General Partner as evidenced by a resolution of the board of
directors or comparable governing body of the General Partner, is not material
in relation to the activities of the Borrower and its Subsidiaries, taken as a
whole.

 

“Pro Rata Share” shall mean, with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment,
and the denominator of which shall be the sum of such Commitments of all
Lenders.

 

“Rating Category” shall mean the applicable rating category set forth on
Schedule I attached hereto.

 

“Recipient” means the Administrative Agent or any Lender, as applicable.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate Term Loans.  In each case, at any time any Lender is a Defaulting
Lender, all Defaulting Lenders shall be excluded in determining “Required
Lenders” and “Required Lenders” shall mean non-Defaulting Lenders otherwise
meeting the criteria set forth in this definition.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in

 

16

--------------------------------------------------------------------------------


 

each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the General Partner or such other representative of the
Borrower as may be designated in writing by any one of the foregoing with the
consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer, treasurer, vice president of
finance or controller of the General Partner.

 

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

 

“Sale-Leaseback Transaction” shall have the meaning provided in Section 7.8.

 

“Sanctioned Country” means, at any time, a country or territory which is the
target of any comprehensive (but not list based) Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State, or by the United Nations Security Council, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.

 

“Sanction(s)” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the United States Government,
including those administered by OFAC), or (b) the United Nations Security
Council.

 

“Significant Subsidiary” shall have the meaning specified in Article 1,
Rule 1-02(w) of Regulation S-X of the Securities Exchange Act of 1934 as of the
Closing Date, provided, that, even if Northern Border or GLGT would not
otherwise constitute a Subsidiary of the Borrower, each of Northern Border and
GLGT shall be deemed to be a Significant Subsidiary of the Borrower if it would
otherwise qualify as a Significant Subsidiary under Article 1, Rule 1-02(w) of
Regulation S-X as of the Closing Date.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (ii) the present fair saleable value of the assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts and liabilities, including subordinated
and contingent liabilities as they become absolute and matured; (iii) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (iv) such Person is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other

 

17

--------------------------------------------------------------------------------


 

corporation, partnership, joint venture, limited liability company, association
or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.  For the avoidance of doubt, Northern Border and
GLGT are not Subsidiaries of the Borrower as of the Closing Date.

 

“SunTrust Bilateral Term Loan” shall mean the term loan in the principal amount
of $170,000,000 provided to Borrower pursuant to that certain Term Loan
Agreement, dated October 1, 2014, by and between the Borrower and SunTrust Bank.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“TC GL ILP” shall mean TC GL Intermediate Limited Partnership, a Delaware
limited partnership.

 

“TC GL Partnership Agreement” shall mean that certain Agreement of Limited
Partnership relating to the formation of TC GL ILP effective as of December 22,
2006, as amended, supplemented, restated or otherwise modified from time to
time.

 

“TC PipeLines ILP” shall mean TC PipeLines Intermediate Limited Partnership, a
Delaware limited partnership.

 

“TC PipeLines ILP Partnership Agreement” shall mean that certain Amended and
Restated Agreement of Limited Partnership relating to the formation of TC
PipeLines ILP effective as of May 28, 1999, as amended, supplemented, restated
or otherwise modified from time to time.

 

“Termination Date” shall mean the date that no Loan or Note remains outstanding
and unpaid and no other amount is owing to any Lender or the Administrative
Agent hereunder or under any of the other Loan Documents (except contingent
indemnification obligations or expense reimbursement obligations to the extent
no claim giving rise thereto has been asserted).

 

“Term Loans” shall have the meaning set forth in Section 2.1.

 

18

--------------------------------------------------------------------------------


 

“Total Capitalization” shall mean at any date, the sum of Consolidated Net Worth
and Consolidated Total Funded Debt of the Borrower and its Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.

 

“Tuscarora” shall mean Tuscarora Gas Transmission Company, a Nevada general
partnership.

 

“Tuscarora ILP” shall mean TC Tuscarora Intermediate Limited Partnership, a
Delaware limited partnership.

 

“Tuscarora ILP Partnership Agreement” shall mean that certain Agreement of
Limited Partnership relating to the formation of Tuscarora ILP effective as of
July 19, 2000, as amended supplemented, restated or otherwise modified from time
to time.

 

“Tuscarora Partnership Agreement” shall mean that certain Second Amended and
Restated General Partnership Agreement relating to the formation of Tuscarora
effective as of October 22, 2013, as amended, supplemented, restated or
otherwise modified from time to time.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising the Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (g) of Section 2.14.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2.                     Classifications of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings may be classified and referred
to by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”).

 

Section 1.3.                     Accounting Terms and Determination.  Unless
otherwise defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Borrower delivered pursuant to Section 5.1(a); provided, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.

 

19

--------------------------------------------------------------------------------


 

Section 1.4.                     Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”.  Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated.  All actions required to
be undertaken by the Borrower under the Loan Documents shall be undertaken by
the Borrower through the General Partner.

 

ARTICLE II



AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1.                     General Description of Facilities.  Subject to
and upon the terms and conditions herein set forth, each Lender severally agrees
to make a single term loan to the Borrower in a principal amount not exceeding
such Lender’s Commitment on the Closing Date (the “Term Loans”).

 

Section 2.2.                     Term Loans.  The Term Loans may be, from time
to time, Base Rate Loans or Eurodollar Loans or a combination thereof; provided
that on the Closing Date all Term Loans shall be Eurodollar Loans.  The Borrower
shall give the Administrative Agent written notice of such Term Loan Borrowing
on the Closing Date pursuant to a notice of borrowing.  The Borrower shall be
entitled to prepay Term Loans in accordance with the provisions hereof, but once
repaid or prepaid, Term Loans may not be reborrowed.

 

Section 2.3.                     Interest Elections.

 

(a)                               The Borrowing on the Closing Date initially
shall be a Base Rate Borrowing.  Thereafter, the Borrower may elect to convert
such Borrowing into a different Type or to continue such Borrowing, and in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.3.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding Loans comprising
such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)                              To make an election pursuant to this
Section 2.3, the Borrower shall give the Administrative Agent prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing
substantially in the form of Exhibit 2.3 attached hereto (a “Notice of
Conversion / Continuation”) that is to be converted or continued, as the case
may be, (x) prior to 10:00 a.m. (New York time) on the requested date of a
conversion into a Base Rate Borrowing and (y) prior to 11:00 a.m. (New York
time) three (3) Business Days prior to a continuation of or conversion into a
Eurodollar Borrowing.  Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to

 

20

--------------------------------------------------------------------------------


 

which such Notice of Continuation/Conversion applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Continuation/Conversion, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”.  If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month.  The principal
amount of any resulting Borrowing shall be (i) in the case of a Eurodollar Term
Loan, in a minimum principal amount of $5,000,000 or a larger multiple of
$1,000,000 and (ii) in the case of a Base Rate Term Loan, in a minimum principal
amount of $1,000,000 or a larger multiple of $100,000.

 

(c)                               If, on the expiration of any Interest Period
in respect of any Eurodollar Borrowing, the Borrower shall have failed to
deliver a Notice of Conversion/ Continuation, then, unless such Borrowing is
repaid as provided herein, the Borrower shall be deemed to have elected to
continue such Borrowing for an Interest Period of one (1) month.  No Borrowing
may be converted into, or continued as, a Eurodollar Borrowing if a Default or
an Event of Default exists, unless the Administrative Agent and each of the
Lenders shall have otherwise consented in writing.  No conversion of any
Eurodollar Loans shall be permitted except on the last day of the Interest
Period in respect thereof.

 

(d)                              Upon receipt of any Notice of
Conversion/Continuation, the Administrative Agent shall promptly notify each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

 

Section 2.4.                     Repayment of Loans. The outstanding balance of
all Term Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Maturity Date.

 

Section 2.5.                     Evidence of Indebtedness.  (a) Each Lender
shall maintain in accordance with its usual practice appropriate records
evidencing the Indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable thereon and paid to such Lender from time to time under
this Agreement.  The Administrative Agent shall maintain appropriate records in
which shall be recorded (i) the amount of each Loan made hereunder by each
Lender, the Type thereof and the Interest Period applicable thereto, (ii) the
date of each continuation thereof pursuant to Section 2.3, (iii) the date of
each conversion of all or a portion thereof to another Type pursuant to
Section 2.3, (iv) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of such Loans and (v) both the date and amount of any sum received by
the Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof.  The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

 

(b)                              At the request of any Lender at any time, the
Borrower agrees that it will execute and deliver to such Lender a Note, payable
to the order of such Lender.

 

21

--------------------------------------------------------------------------------


 

Section 2.6.                     Optional Prepayments.  The Borrower shall have
the right at any time and from time to time to prepay any Borrowing, in whole or
in part, without premium or penalty, by giving written notice (or telephonic
notice promptly confirmed in writing) (an “Optional Prepayment Notice”) to the
Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. (New York time)  not less than three
(3) Business Days prior to any such prepayment and (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one (1) Business Day prior
to the date of such prepayment.  Upon receipt of any Optional Prepayment Notice,
the Administrative Agent shall promptly notify each affected Lender of the
contents thereof and of such Lender’s Pro Rata Share of any such prepayment. 
Each Optional Prepayment Notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that any such Optional Prepayment Notice
may state that such Optional Prepayment Notice is conditioned upon the
effectiveness of other credit facilities or acquisitions or the receipt of net
proceeds from the issuance of Capital Stock or incurrence of Indebtedness by the
Borrower, in which case, such Optional Prepayment Notice may be revoked by the
Borrower giving written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent on or prior to the date for prepayment
specified in such Optional Prepayment Notice if such condition is not satisfied.
If an Optional Prepayment Notice is given and has not been revoked by the
Borrower in accordance with the proviso to the immediately preceding sentence,
the aggregate amount specified in such Optional Prepayment Notice shall be due
and payable on the date designated in such Optional Prepayment Notice, together
with accrued interest to such date on the amount so prepaid in accordance with
Section 2.7(c); provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.13.  Each partial
prepayment of any Loan shall be in (i) in the case of a Eurodollar Term Loan, in
a minimum principal amount of $5,000,000 or a larger multiple of $1,000,000 and
(ii) in the case of a Base Rate Term Loan, in a minimum principal amount of
$1,000,000 or a larger multiple of $100,000.  Each prepayment of a Term Loan
shall be applied to principal installments in inverse order of maturity.

 

Section 2.7.                     Interest on Loans.

 

(a)                               The Borrower shall pay interest on each Base
Rate Loan at the Base Rate in effect from time to time and on each Eurodollar
Loan at the Adjusted LIBO Rate for the applicable Interest Period in effect for
such Loan, plus, in each case, the Applicable Margin in effect from time to
time.

 

(b)                              While an Event of Default exists or after
acceleration, at the option of the Required Lenders, the Borrower shall pay
interest (“Default Interest”) with respect to all Eurodollar Loans at the rate
otherwise applicable for the then-current Interest Period plus an additional 2%
per annum until the last day of such Interest Period, and thereafter, and with
respect to all Base Rate Loans and all other Obligations hereunder (other than
Loans), at the rate in effect for Base Rate Loans, plus an additional 2% per
annum.

 

(c)                               Interest on the principal amount of all Loans
shall accrue from and including the date such Loans are made to but excluding
the date of any repayment thereof.  Interest on all outstanding Base Rate Loans
shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Maturity Date.  Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months or 90 days, respectively, on each day which
occurs every three months or 90 days, as the case may be, after the initial date
of such Interest Period, and on the Maturity Date.  Interest on any Loan which
is converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof.  All Default Interest
shall be payable on demand.

 

22

--------------------------------------------------------------------------------


 

(d)                              The Administrative Agent shall determine each
interest rate applicable to the Loans hereunder and shall promptly notify the
Borrower and the Lenders of such rate in writing (or by telephone, promptly
confirmed in writing).  Any such determination shall be conclusive and binding
for all purposes, absent manifest error.

 

Section 2.8.                     Fees. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon in writing by the Borrower and the Administrative Agent.

 

Section 2.9.                     Computation of Interest and Fees. All
computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365/366 days, as the case may be,
and all computations of interest based on LIBOR or the Federal Funds Rate and of
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable (to the extent computed
on the basis of days elapsed).  Each determination by the Administrative Agent
of an interest amount or fee hereunder shall be made in good faith and, except
for manifest error, shall be final, conclusive and binding for all purposes.

 

Section 2.10.             Inability to Determine Interest Rates.  If prior to
the commencement of any Interest Period for any Eurodollar Borrowing,

 

(i)                                  the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant interbank
market, adequate means do not exist for ascertaining LIBOR for such Interest
Period, or

 

(ii)                              the Administrative Agent shall have received
notice from the Required Lenders that the Adjusted LIBO Rate does not adequately
and fairly reflect the cost to such Lenders (or Lender, as the case may be) of
making, funding or maintaining their (or its, as the case may be) Eurodollar
Loans for such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement.

 

Section 2.11.             Illegality.  If, after the date of this Agreement, any
Change in Law shall make it unlawful or impossible for any Lender to maintain
any Eurodollar Loan and such Lender shall so promptly notify the Administrative
Agent, the Administrative Agent shall promptly give notice thereof to the
Borrower and the other Lenders, whereupon until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of such Lender to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. 
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.

 

23

--------------------------------------------------------------------------------


 

Section 2.12.             Increased Costs.

 

(a)                               If any Change in Law shall:

 

(i)                                  impose, modify or deem applicable any
reserve, special deposit, compulsory loan, Federal Deposit Insurance Corporation
insurance charge or other similar insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate); or

 

(ii)                              impose on any Lender or the eurodollar
interbank market any other condition affecting this Agreement or Loans made by
such Lender or participation therein;

 

and the result of either of the foregoing is to increase the cost to such Lender
or such other Recipient of converting into, continuing or maintaining a
Eurodollar Loan or to reduce the amount received or receivable by such Lender or
other Recipient hereunder (whether of principal, interest or any other amount),
then the Borrower shall promptly pay, upon written notice from and demand by
such Lender or other Recipient on the Borrower (with a copy of such notice and
demand to the Administrative Agent), to the Administrative Agent for the account
of such Lender or other Recipient, within five Business Days after the date of
such notice and demand, additional amount or amounts sufficient to compensate
such Lender for such additional costs incurred or reduction suffered; provided,
that amounts paid under this Section 2.12(a) shall be without duplication of
amounts paid under Section 2.14 and shall not include Excluded Taxes (including
any amounts attributable to any change in the rate of any Excluded Tax) payable
by a Lender.

 

(b)                              If any Lender shall have determined that on or
after the date of this Agreement any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital (or on the capital of such Lender’s parent
corporation) as a consequence of its obligations hereunder to a level below that
which such Lender or such Lender’s parent corporation could have achieved but
for such Change in Law (taking into consideration such Lender’s policies or the
policies of such Lender’s parent corporation with respect to capital adequacy)
then, from time to time, within five (5) Business Days after receipt by the
Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or such Lender’s parent corporation for
any such reduction suffered.

 

(c)                               A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or such Lender’s parent
corporation specified in paragraph (a) or (b) of this Section 2.12 shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error.  The Borrower shall pay any such Lender such
amount or amounts within 10 days after receipt thereof.

 

(d)                              Except as provided in Section 2.12(e), failure
or delay on the part of any Lender to demand compensation pursuant to this
Section 2.12 shall not constitute a waiver of such Lender’s right to demand such
compensation.

 

(e)                               Notwithstanding anything to the contrary in
this Section 2.12, the Borrower shall not be required to compensate a Lender
pursuant to this Section 2.12 for any amounts incurred more than 6 months prior
to the date that such Lender notifies the Borrower of such Lender’s intention to
claim compensation therefor; provided that, if the circumstances giving rise to
such claim have a retroactive effect, then such six-month period shall be
extended to include the period of such retroactive effect.

 

24

--------------------------------------------------------------------------------


 

Section 2.13.             Funding Indemnity.  In the event of (a) the payment of
any principal of a Eurodollar Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion or continuation of a Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure by the
Borrower to prepay, convert or continue any Eurodollar Loan on the date
specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event.  In the case
of a Eurodollar Loan, such loss, cost or expense shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
convert or continue, for the period that would have been the Interest Period for
such Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to convert or continue such Eurodollar
Loan.  A certificate as to any additional amount payable under this Section 2.13
submitted to the Borrower by any Lender (with a copy to the Administrative
Agent) shall be conclusive, absent manifest error.

 

Section 2.14.             Taxes.

 

(a)                               For purposes of this Section 2.14, the term
“applicable law” includes FATCA.

 

(b)                              Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent)  requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.14) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                               The Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                              The Borrower shall indemnify each Recipient
within five (5) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.14) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                               Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent

 

25

--------------------------------------------------------------------------------


 

that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.14,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)                               (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                              Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                           any Lender that is a U.S. Person shall deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)                            any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

26

--------------------------------------------------------------------------------


 

(i)                                  in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(ii)                              executed originals of IRS Form W-8ECI;

 

(iii)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

(C)                            any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                           if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA

 

27

--------------------------------------------------------------------------------


 

and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                              If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.14 (including by the payment
of additional amounts pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.14 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

Section 2.15.             Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)                               The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, or of amounts
payable under Sections 2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon
(New York time) on the date when due, in immediately available funds, free and
clear of any defenses, rights of set-off or counterclaims.  Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon.  All such payments shall be made to the
Administrative Agent at the Payment Office, except that payments pursuant to
Sections 2.12, 2.13 and 2.14 and 10.3 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in Dollars.

 

(b)                              If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties.

 

(c)                               If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans that would result in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided, that

 

28

--------------------------------------------------------------------------------


 

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)                              Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount or
amounts due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(e)                               If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.15(d) or 10.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.16.             Mitigation of Obligations.If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.12 or Section 2.14, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

Section 2.17.             Replacement of Lenders.  If any Lender requests
compensation under Section 2.12, if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority of the account of
any Lender pursuant to Section 2.14 or any Lender becomes a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 10.4(b) all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender); provided, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent with respect to the proposed
assignee, which consent shall not be unreasonably withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal
amount of all Loans owed to it, accrued interest thereon, accrued fees and all
other amounts payable to it

 

29

--------------------------------------------------------------------------------


 

hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts) and
(iii) in the case of a claim for compensation under Section 2.12 or payments
required to be made pursuant to Section 2.14, such assignment will result in a
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

Section 2.18.             Defaulting Lenders.

 

(a)                               If a Lender (other than the Administrative
Agent) becomes, and during the period it remains, a Defaulting Lender, (i) such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of Required Lenders and (ii) notwithstanding Section 10.2, any such
Defaulting Lender shall not have the right to vote on or consent to any
amendment or waiver under this Agreement if such amendment or waiver does not
(A) disproportionately in an adverse manner affect the rights of such Defaulting
Lender, or (B) reduce the principal owed to such Defaulting Lender or extend the
final maturity thereof; provided, that any amendment to this clause (ii) shall
require the consent of all Lenders, including any Defaulting Lenders.

 

(b)                              If the Borrower and the Administrative Agent
agree in writing in their discretion that any Defaulting Lender has ceased to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice, and subject to any
conditions set forth therein, such Lender will cease to be a Defaulting Lender.

 

ARTICLE III

CONDITIONS PRECEDENT TO LOANS

 

Section 3.1.                     Conditions To Effectiveness. The obligations of
the Lenders to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.2).

 

(a)                               The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Closing Date,
including reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Lead Arranger.

 

(b)                              The Administrative Agent (or its counsel) shall
have received the following:

 

(i)                                  a counterpart of this Agreement signed by
or on behalf of each party hereto or written evidence satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement;

 

(ii)                              duly executed Notes payable to each Lender
only if requested by such Lender at least one (1) Business Day prior to the
Closing Date;

 

(iii)                          a certificate of the Secretary or Assistant
Secretary of the General Partner in the form of Exhibit 3.1(b)(iv), attaching
and certifying copies of (x) the bylaws, the partnership agreement, or
comparable organizational documents and authorizations of the Borrower and the

 

30

--------------------------------------------------------------------------------


 

General Partner and (y) resolutions of the board of directors or comparable
governing body of the General Partner and the General Partner on behalf of the
Borrower, authorizing the execution, delivery and performance of the Loan
Documents by the Borrower;

 

(iv)                          certified copies of the articles or certificate of
incorporation, certificate of organization or limited partnership, or other
registered organizational documents of the Borrower and the General Partner,
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of organization of the Borrower
and the General Partner, and each other jurisdiction where the Borrower is
required to be qualified to do business as a foreign corporation;

 

(v)                              a certificate signed by a Responsible Officer,
certifying the name, title and true signature of each officer of the General
Partner executing the Loan Documents on behalf of the Borrower to which the
Borrower is a party;

 

(vi)                          a favorable written opinion of special counsel to
the Borrower, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Borrower and the General Partner, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
shall reasonably request (including, without limitation, an enforceability
opinion from Borrower’s special New York counsel);

 

(vii)                      a certificate in the form of Exhibit 3.1(b)(viii),
dated the Closing Date and signed by a Responsible Officer, certifying that
(A) all consents, approvals, authorizations, registrations and filings and
orders required or advisable to be made or obtained under any Requirement of Law
or by any Contractual Obligation of the Borrower, in connection with the
execution, delivery, performance, validity and enforceability of the Loan
Documents or any of the transactions contemplated thereby have been obtained,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired, and no investigation or inquiry by any governmental authority regarding
the Commitments or any transaction being financed with the proceeds thereof
shall be ongoing, (B) no Default or Event of Default exists, (C) no default or
event of default exists in respect of any Material Indebtedness, (D) all
representations and warranties of the Borrower set forth in the Loan Documents
are true and correct in all material respects (other than those representations
and warranties that are expressly qualified by a Material Adverse Effect or
other materiality, in which case such representations and warranties shall be
true and correct in all respects) and (E) since the date of the financial
statements of the Borrower described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;

 

(viii)                  a duly executed funds disbursement agreement, together
with a report setting forth the sources and uses of the proceeds hereof;

 

(ix)                          a certificate, dated the Closing Date and signed
by the chief financial officer of the General Partner, confirming that the
Borrower is Solvent before and after giving effect to the transactions
contemplated to occur on the Closing Date;

 

(x)                              evidence reasonably acceptable to the
Administrative Agent that the SunTrust Bilateral Term Loan has been repaid in
full; and

 

(xi)                          to the extent requested by the Administrative
Agent, the Administrative Agent shall have received, a reasonable time prior to
the Closing Date, all documentation and

 

31

--------------------------------------------------------------------------------


 

other information with respect to the Borrower and the General Partner that the
Administrative Agent reasonably believes is required by regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

Section 3.2.                     Delivery of Documents.  All of the Loan
Documents, certificates, legal opinions and other documents and papers referred
to in this Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance reasonably satisfactory in all respects to the
Administrative Agent.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

Section 4.1.                     Existence; Power.  The Borrower and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.2.                     Organizational Power; Authorization.  The
execution, delivery and performance by the Borrower of the Loan Documents to
which it is a party are within the Borrower’s organizational powers and have
been duly authorized by all necessary organizational, and if required, general
partner action. This Agreement has been duly executed and delivered by the
Borrower, and constitutes, and each other Loan Document to which the Borrower is
a party, when executed and delivered by the Borrower, will constitute, valid and
binding obligations of the Borrower, enforceable against it in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

Section 4.3.                     Governmental Approvals; No Conflicts.  The
execution, delivery and performance by the Borrower of this Agreement, and of
the other Loan Documents to which it is a party (a) do not require any consent
or approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding on the Borrower or any
of its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents.

 

Section 4.4.                     Financial Statements.

 

(a)                               The Borrower has furnished to each Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2014 and the related consolidated statements of income,
partners’ equity and cash flows for the Fiscal Year then ended audited by KPMG

 

32

--------------------------------------------------------------------------------


 

LLP and (ii) the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of June 30, 2015, and the related unaudited consolidated
statements of income and cash flows for the Fiscal Quarter and year-to-date
period then ending, certified by a Responsible Officer.  Such financial
statements fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii).

 

(b)                              Since December 31, 2014, there have been no
changes with respect to the Borrower, its Subsidiaries, Northern Border and GLGT
which have had or could reasonably be expected to have, singly or in the
aggregate, a Material Adverse Effect.

 

Section 4.5.                     Litigation and Environmental Matters.

 

(a)                               No litigation, investigation or proceeding of
or before any arbitrators or Governmental Authorities is pending against or, to
the knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable likelihood of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

 

(b)                              Except for the matters set forth on
Schedule 4.5 and except as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Section 4.6.                     Compliance with Laws and Agreements.  The
Borrower and each Subsidiary is in compliance with (a) all Requirements of Law
and all judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.7.                     Investment Company Act, Etc.  Neither the
Borrower nor any of its Subsidiaries is (a) an “investment company” or is
“controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from or registration or filing
with, any Governmental Authority in connection therewith, except those as have
been obtained or made and are in full force and effect.

 

Section 4.8.                     Taxes.  The Borrower and its Subsidiaries and
each other Person for whose taxes the Borrower or any Subsidiary is liable have
timely filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP.  The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.

 

33

--------------------------------------------------------------------------------


 

Section 4.9.                     Margin Regulations.  None of the proceeds of
any of the Loans will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulation U.  Neither the Borrower nor its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying “margin stock.”

 

Section 4.10.             ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  With respect to the Plans, (a) the present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan, and (b) the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans, where the liability, if any, in (a) or (b) above could
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.11.             Ownership of Property.  Except as could not reasonably
be expected to result in a Material Adverse Effect:

 

(a)                               Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all of its real and personal
property material to the operation of its business, including all such
properties reflected in the most recent audited consolidated balance sheet of
the Borrower referred to in Section 4.4 or purported to have been acquired by
the Borrower or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement.  All leases that individually or in the
aggregate are material to the business or operations of the Borrower and its
Subsidiaries are valid and subsisting and are in full force.

 

(b)                              Except as could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, each
of the Borrower and its Subsidiaries owns, or is licensed, or otherwise has the
right, to use, all patents, trademarks, service marks, trade names, copyrights
and other intellectual property material to its business, and the use thereof by
the Borrower and its Subsidiaries does not infringe in any material respect on
the rights of any other Person.

 

(c)                               The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts with such deductibles and covering such risks of loss
or damage of the kinds customarily carried by companies in the same or similar
businesses operating in the same or similar locations, which may include
self-insurance, if determined by the Borrower to be reasonably prudent and
consistent with business practices as in effect on the date hereof.

 

Section 4.12.             Disclosure.  The Borrower has disclosed to the Lenders
all agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any

 

34

--------------------------------------------------------------------------------


 

other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, taken
as a whole, in light of the circumstances under which they were made, not
materially misleading;

 

Section 4.13.             Labor Relations.  There are no strikes, lockouts or
other material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against the Borrower or any of its
Subsidiaries, or to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority. All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

Section 4.14.             Subsidiaries.  Schedule 4.14 attaches a true and
complete organizational chart of the Borrower and all of its Subsidiaries
(including the ownership of Northern Border, Tuscarora and GLGT), in each case
as of the Closing Date, which Schedule the Borrower shall update upon notice to
the Administrative Agent promptly following the completion of any material
Permitted Acquisition and promptly following the incorporation, organization or
formation of any material Subsidiary.

 

Section 4.15.             Solvency.  After giving effect to the execution and
delivery of the Loan Documents, the making of the Loans under this Agreement,
the Borrower and the Borrower together with its Subsidiaries taken as a whole
will be Solvent.

 

Section 4.16.             OFAC.  The Borrower (i) is not a person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) does not knowingly engage in any dealings or
transactions prohibited by Section 2 of such executive order, or is not
otherwise knowingly associated with any such person in any manner violative of
Section 2 of such executive order, or (iii) is not a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

Section 4.17.             Patriot Act.  The Borrower is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act.  No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

Section 4.18.             Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with (i) applicable Sanctions that could result in a material fine or
penalty to the Borrower or its Subsidiaries, and (ii) Anti-Corruption Laws in
all respects that are material in relation to the business, operations, assets
or properties of the Borrower and its Subsidiaries taken as a whole.  None of
the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective

 

35

--------------------------------------------------------------------------------


 

directors, officers, employees or agents is a Sanctioned Person. No Borrowing
use of proceeds or other transaction contemplated by this Agreement will violate
(i) Anti-Corruption Laws in any respect that is material in relation to the
business, operations, assets or properties of the Borrower and its Subsidiaries
taken as a whole or (ii) applicable Sanctions.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees that:

 

Section 5.1.                     Financial Statements and Other Information. 
The Borrower will deliver to the Administrative Agent and each Lender:

 

(a)                               as soon as available and in any event within
105 days after the end of each Fiscal Year of the Borrower, a copy of the annual
audited financial statements for such Fiscal Year for the Borrower and its
Subsidiaries, containing a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, partners’ equity and cash flows (together with all
footnotes thereto) of the Borrower and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and reported on by KPMG LLP or other
independent public accountants of nationally recognized standing (without a
“going concern” or like qualification, exception or explanation and without any
qualification or exception as to scope of such audit) to the effect that such
financial statements present fairly in all material respects the financial
condition and the results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(b)                              as soon as available and in any event within 45
days after the end of each of the first three Fiscal Quarters of any Fiscal Year
of the Borrower, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated and consolidating statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of the
Borrower’s previous Fiscal Year;

 

(c)                               concurrently with the delivery of the
financial statements referred to in clauses (a) and (b) above, a Compliance
Certificate; and

 

(d)                              promptly following any request therefor, such
other information regarding the results of operations, business affairs and
financial condition of the Borrower or any Subsidiary as the Administrative
Agent or any Lender may reasonably request.

 

So long as the Borrower is required to file periodic reports under
Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as
amended, the Borrower’s obligation to deliver the financial statements referred
to in clauses (a) and (b) shall be deemed satisfied upon the filing of such
financial statements in the EDGAR system and the giving by the Borrower of
notice to the Lenders and the Administrative Agent as to the public availability
of such financial statements from such source (which notice may be included in
the Compliance Certificate delivered pursuant to clause (c) above).

 

36

--------------------------------------------------------------------------------


 

Section 5.2.                     Notices of Material Events.  The Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

 

(a)                               the occurrence of any Default or Event of
Default;

 

(b)                              the filing or commencement of any action, suit
or proceeding by or before any arbitrator or Governmental Authority against the
Borrower or any Subsidiary which could reasonably be expected to result in a
Material Adverse Effect;

 

(c)                               the occurrence of any event or any other
development by which the Borrower or any of its Subsidiaries (i) fails to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) becomes
subject to any Environmental Liability, (iii) receives notice of any claim with
respect to any Environmental Liability, or (iv) becomes aware of any basis for
any Environmental Liability and in each of the preceding clauses, which
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(d)                              the occurrence of any ERISA Event that alone,
or together with any other ERISA Events that have occurred, since the Closing
Date, could reasonably be expected to result in liability of the Borrower and
its Subsidiaries in an aggregate amount exceeding the Designated Threshold; and

 

(e)                               the occurrence of any default or event of
default, or the receipt by the Borrower or any of its Subsidiaries of any
written notice of an alleged default or event of default, in respect of any
Material Indebtedness of the Borrower or any of its Subsidiaries.

 

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.3.                     Existence; Conduct of Business.  The Borrower
will, and will cause each of its Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and maintain in full force and effect its
(a) legal existence; provided, that nothing in this Section 5.3(a) shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.3 and (b) its respective rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names except for any
failure to preserve, renew or maintain any such right, license, permit,
privilege, franchise, patent, copyright, trademark or trade name as could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.4.                     Compliance with Laws, Etc. The Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and requirements of any Governmental Authority applicable to its
business and properties, including without limitation, all Environmental Laws,
ERISA and OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.5.                     Payment of Obligations.  The Borrower will, and
will cause each of its Subsidiaries to, pay and discharge at or before maturity,
all of its obligations and liabilities (including without limitation all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in

 

37

--------------------------------------------------------------------------------


 

accordance with GAAP or (b) the failure to make any such payment could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.6.                     Books and Records. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of the Borrower in conformity
with GAAP.

 

Section 5.7.                     Visitation, Inspection, Etc.  The Borrower
will, and will cause each of its Subsidiaries to, permit at any reasonable time
and from time to time and upon reasonable notice, the Administrative Agent or
any of its agents or representatives, to (i) permit the Administrative Agent or
any representatives thereof to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and any of its Subsidiaries with any of their officers or directors
and (ii) use commercially reasonable efforts to provide for the Administrative
Agent or any representatives thereof (in the presence of representatives of the
Borrower) to meet with the independent certified public accountants; provided,
however, if an Event of Default has occurred and is continuing, no prior notice 
of such visit or inspection shall be required of the Borrower and its
Subsidiaries; provided, further, that any such visits or inspections shall be
subject to such conditions as the Borrower and each of its Subsidiaries shall
deem necessary based on reasonable considerations of safety and security; and
provided, further, that neither the Borrower nor any Subsidiary shall be
required to disclose to the Administrative Agent or any representatives thereof
any information which is subject to the attorney-client privilege or attorney
work-product privilege properly asserted by the applicable Person to prevent the
loss of such privilege in connection with such information or which is prevented
from disclosure pursuant to a confidentiality agreement with third parties.

 

Section 5.8.                     Maintenance of Properties; Insurance.  The
Borrower will, and will cause each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except as could not reasonably be
expected to have a Material Adverse Effect, and (b) maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business, and the properties and business of its Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations, which
may include self-insurance, if determined by the Borrower to be reasonably
prudent and consistent with business practices as in effect on the date hereof.

 

Section 5.9.                     Use of Proceeds.  The Borrower will use the
proceeds of all Loans to refinance the SunTrust Bilateral Term Loan.  No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.

 

Section 5.10.             Maintenance of Tax Status.  To the extent permitted by
Requirements of Law, the Borrower shall take all action necessary to prevent the
Borrower from being, and will take no action which would have the effect of
causing the Borrower to be, treated as an association taxable as a corporation
or otherwise to be taxed as an entity for U.S. federal income tax purposes.

 

38

--------------------------------------------------------------------------------


 

ARTICLE VI

FINANCIAL COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees that:

 

Section 6.1.                     Leverage Ratio.  The Borrower and its
Subsidiaries will maintain on a consolidated basis as of the end of each Fiscal
Quarter, commencing with the Fiscal Quarter ending September 30, 2015, a
Leverage Ratio of not greater than 5.00:1.00 (the “Required Threshold”);
provided, however, that if the Borrower consummates one or more Permitted
Acquisitions, then the Required Threshold shall be increased to 5.50 to 1.00 for
(i) the Fiscal Quarter in which such acquisition occurs (the “Acquisition
Quarter”) and (ii) the two (2) Fiscal Quarters following the Acquisition
Quarter, and shall be decreased to 5.00 to 1.00 as of the last day of each
Fiscal Quarter thereafter (unless subsequently increased pursuant to this
proviso in connection with another Permitted Acquisition); provided, however
that in determining compliance with the Leverage Ratio, Permitted Subordinated
Debt in an amount not to exceed $300,000,000 shall not be included in such
calculation.  The Borrower’s compliance with this requirement shall be
calculated on a rolling four quarter basis, measured on the last day of each
Fiscal Quarter.  For purposes of the foregoing, to the extent Consolidated Total
Funded Debt includes outstanding amounts under Hybrid Securities, then a portion
of the amount of such Hybrid Securities not to exceed a total of 15% of Total
Capitalization may be excluded from Consolidated Total Funded Debt (the
“Excluded Hybrid Securities”).

 

ARTICLE VII

NEGATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees that:

 

Section 7.1.                     Indebtedness.  The Borrower will not permit any
of its Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness, except (“Permitted Indebtedness”):

 

(a)                               Indebtedness of the Subsidiaries of the
Borrower listed in Schedule 7.1 and existing on the date of this Agreement and
extensions, renewals, refinancings and replacements thereof; provided that
(A) the principal amount of any such refinancing does not exceed the principal
amount of the Indebtedness being refinanced plus the amount of fees, expenses,
premiums and accrued interest paid in connection with such refinancing and
(B) the final maturity of such refinancing debt is not shorter than the maturity
of the Indebtedness being replaced;

 

(b)                              endorsements of checks or drafts in the
ordinary course of business;

 

(c)                               Indebtedness of the Subsidiaries of the
Borrower resulting from loans made by the Borrower to a Subsidiary or loans made
by a Subsidiary to another Subsidiary;

 

(d)                              other Indebtedness of the Subsidiaries of the
Borrower (excluding Indebtedness otherwise permitted in this Section 7.1) which
does not exceed the Designated Threshold outstanding at any time in the
aggregate;

 

(e)                               Permitted Subordinated Debt;

 

39

--------------------------------------------------------------------------------


 

(f)                                Guarantees of the Subsidiaries of the
Borrower in respect of Permitted Indebtedness of other Subsidiaries of the
Borrower or Guarantees of the Subsidiaries of the Borrower in respect of
Indebtedness of the Borrower permitted by this Agreement;

 

(g)                               Indebtedness of any Person which becomes a
Subsidiary of the Borrower after the Closing Date and extensions, renewals,
refinancings and replacements thereof; provided that (A) the principal amount of
any such refinancing does not exceed the principal amount of the Indebtedness
being refinanced plus the amount of reasonable fees, expenses, premiums and
accrued interest paid in connection with such refinancing and (B) the final
maturity of such refinancing debt is not shorter than the maturity of the
Indebtedness being replaced; provided further, that (1) such Indebtedness exists
at the time such Person becomes a Subsidiary and is not created or incurred in
contemplation of or in connection with such Person becoming a Subsidiary and
(2) no Default or Event of Default exists at the time such Person becomes a
Subsidiary and immediately after such Person becomes a Subsidiary;

 

(h)                              Hedging Obligations arising under Hedging
Transactions permitted by Section 7.9;

 

provided, however, no Indebtedness otherwise permitted under this Section 7.1
shall be permitted if, after giving effect to the incurrence thereof, any
Default or Event of Default shall have occurred and be continuing.

 

The Borrower will not, and will not permit any Subsidiary to, issue any
preferred shares or other preferred partnership, limited liability company or
other equity interests that (i) mature or are mandatorily redeemable pursuant to
a sinking fund obligation or otherwise, (ii) are or may become redeemable or
repurchaseable by the Borrower or such Subsidiary at the option of any holders
thereof, in whole or in part or (iii) are convertible or exchangeable at the
option of any holders thereof for Indebtedness not permitted by this Agreement,
on or prior to, in the case of clause (i), (ii) or (iii), the first anniversary
of the Maturity Date.

 

Section 7.2.                     Negative Pledge.  The Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Lien on any of its assets or property now owned or hereafter acquired,
except:

 

(a)                               Permitted Encumbrances;

 

(b)                              any Liens on any property or asset of the
Borrower or any Subsidiary existing on the Closing Date set forth on
Schedule 7.2; provided, that such Lien shall not apply to any other property or
asset of the Borrower or any Subsidiary;

 

(c)                               purchase money Liens upon or in any fixed or
capital assets to secure the purchase price or the cost of construction or
improvement of such fixed or capital assets or to secure Indebtedness incurred
solely for the purpose of financing the acquisition, construction or improvement
of such fixed or capital assets (including Liens securing any Capital Lease
Obligations); provided, that (i) such Lien secures Indebtedness permitted by
this Agreement, (ii) such Lien attaches to such asset concurrently or within one
(1) year after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset; and (iv) the
Indebtedness secured thereby does not exceed the original cost of acquiring,
constructing or improving such fixed or capital assets;

 

(d)                              any Lien (i) existing on any asset of any
Person at the time such Person becomes a Subsidiary of the Borrower,
(ii) existing on any asset of any Person at the time such Person is merged with
or into the Borrower or any Subsidiary of the Borrower or (iii) existing on any
asset prior to the

 

40

--------------------------------------------------------------------------------


 

acquisition thereof by the Borrower or any Subsidiary of the Borrower; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition;

 

(e)        extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (f) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;

 

(f)        any right which any municipal or governmental body or agency may have
by virtue of any franchise, license, contract or status to purchase or designate
a purchaser of, or order the sale of, any property of the Borrower or any
Subsidiary upon payment of reasonable compensation therefor or to terminate any
franchise, license or other rights or to regulate the property and business of
the Borrower or any Subsidiary;

 

(g)        Liens on cash and cash equivalents granted pursuant to master
agreements entered into in the ordinary course of business in connection with
Hedging Transactions; provided that (i) the transactions secured by such Liens
are governed by standard International Swaps and Derivatives Association, Inc.
(“ISDA”) documentation, and (ii) such Hedging Transactions consist of derivative
transactions contemplated to be settled in cash and not by physical delivery and
are designed to minimize the risk of fluctuations in oil and gas prices,
interest rates or foreign currency rates with respect to the Borrower’s and its
Subsidiaries’ operations in the ordinary course of its business;

 

(h)        Liens pursuant to master agreements entered into in the ordinary
course of business in connection with Hedging Transactions, in each case
pursuant to which the Borrower or any Subsidiary of the Borrower, as a party to
such master agreement and as pledgor, pledges or otherwise transfers to the
other party to such master agreement, as pledgee, in order to secure the
Borrower’s or such Subsidiary’s obligations under such master agreement, a Lien
upon and/or right of set off against, all right, title, and interest of the
pledgor in any obligations of the pledgee owed to the pledgor, together with all
accounts and general intangibles and payment intangibles in respect of such
obligations and all dividends, interest, and other proceeds from time to time
received, receivable, or otherwise distributed in respect of, or in exchange
for, any or all of the foregoing;

 

(i)         Liens securing Indebtedness permitted under Section 7.1(g);

 

(j)         Liens not otherwise permitted by this Section 7.2 if at the time of,
and after giving effect to, the creation or assumption of any such Lien, the
aggregate of all obligations of the Borrower and its Subsidiaries secured by any
Liens not otherwise permitted hereby, together with all net sale proceeds from
Sale-Leaseback Transactions (other than Sale-Leaseback Transactions described in
clauses (i), (ii) and (iv) in the definition of “Permitted Sale-Leaseback
Transaction”), does not exceed 15% of Consolidated Net Tangible Assets at any
one time outstanding; and

 

(k)        Liens securing Indebtedness pursuant to the Indenture Agreement;
provided, however, in the event the obligations outstanding under the Indenture
Agreement (the “Indenture Obligations”) are equally and ratably secured, the
Borrower shall cause all of the Obligations outstanding hereunder to be equally
and ratably secured with, or prior to, such Indenture Obligations so long as
such Indenture Obligations shall be so secured.

 

For purposes of making the calculation in paragraph (j) above, with respect to
any such secured obligations of a non-wholly-owned Subsidiary with no recourse
to the Borrower or any wholly-

 

41

--------------------------------------------------------------------------------


 

owned Subsidiary thereof, only that portion of the aggregate principal amount of
such secured obligations reflecting the Borrower’s pro rata ownership interest
in such non-wholly-owned Subsidiary shall be included in making such
calculation.

 

Section 7.3.     Fundamental Changes.

 

(a)        The Borrower will not, and will not permit any Subsidiary to, merge
into or consolidate into any other Person, or permit any other Person to merge
into or consolidate with it, or sell, lease, transfer or otherwise dispose of
(in a single transaction or a series of transactions) all of its assets (in each
case, whether now owned or hereafter acquired) or all or substantially all of
the Capital Stock of its Subsidiaries (in each case, whether now owned or
hereafter acquired) or liquidate or dissolve; provided, that if at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, then (i) the Borrower or any
Subsidiary may merge with a Person if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary; (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of all or substantially all of its assets
to the Borrower or to another Subsidiary, and (iv) any Subsidiary may sell,
lease, transfer or otherwise dispose of (in a single transaction or a series of
transactions) all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the Capital Stock of its Subsidiaries
or may liquidate or dissolve if the Borrower determines in good faith that such
sale, lease, transfer, disposition, liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided, however, that in no event shall any such merger, consolidation, sale,
transfer, lease or other disposition whether or not otherwise permitted by this
Section 7.3 have the effect of releasing the Borrower from any of its
obligations and liabilities under this Agreement or the other Loan Documents.

 

(b)        So long as Northern Border is a Significant Subsidiary of the
Borrower, the Borrower shall not provide its consent to, or vote to, permit
Northern Border to lease, sell or otherwise dispose of its assets to any other
Person except: (i) sales of inventory, investments, and other assets in the
ordinary course of business, (ii) leases, sales or other dispositions of its
assets that, together with all other assets of Northern Border previously
leased, sold or disposed of (other than disposed of pursuant to this
Section 7.3(b)) during the twelve-month period ending with the month in which
any such lease, sale or other disposition occurs, do not constitute a
substantial portion of the assets of Northern Border, (iii) sales of assets
which are concurrently leased back, (iv) dispositions of assets which are
obsolete or no longer used or useful in the business of Northern Border, and
(v) as permitted pursuant to the Northern Border Partnership Agreement as in
effect on the Closing Date.

 

(c)        So long as GLGT is a Significant Subsidiary of the Borrower, the
Borrower shall not provide its consent to, or vote to, permit GLGT to lease,
sell or otherwise dispose of its assets to any other Person except: (i) sales of
inventory, investments, and other assets in the ordinary course of business,
(ii) leases, sales or other dispositions of its assets that, together with all
other assets of GLGT previously leased, sold or disposed of (other than disposed
of pursuant to this Section 7.3(c)) during the twelve-month period ending with
the month in which any such lease, sale or other disposition occurs, do not
constitute a substantial portion of the assets of GLGT, (iii) sales of assets
which are concurrently leased back, (iv) dispositions of assets which are
obsolete or no longer used or useful in the business of GLGT, and (v) as
permitted pursuant to the GLGT Partnership Agreement as in effect on the Closing
Date.

 

(d)        The Borrower shall not engage in any business activity except (i) the
direct or indirect ownership of Capital Stock of TC PipeLines ILP, TC GL ILP and
Tuscarora ILP, (ii) the ownership or operation of energy infrastructure assets
and/or (iii) such activities as may be incidental or related thereto.  Neither
TC PipeLines ILP, TC GL ILP, nor Tuscarora ILP shall, and the Borrower shall

 

42

--------------------------------------------------------------------------------


 

not permit any of its Subsidiaries to, engage, directly or indirectly, in any
business activity not related to the ownership or operation of energy
infrastructure assets.

 

Section 7.4.     Investments, Loans, Etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any common stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

 

(a)        Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 7.4 (including Investments in Subsidiaries);

 

(b)        Permitted Investments;

 

(c)        Guarantees constituting Indebtedness permitted by Section 7.1;

 

(d)        loans or advances to employees, officers or directors of the Borrower
or any Subsidiary in the ordinary course of business for travel, relocation and
related expenses; provided, however, that the aggregate amount of all such loans
and advances does not exceed $1,000,000 at any one time outstanding;

 

(e)        Accounts receivable or other indebtedness and extensions of trade
credit which arose in the ordinary course of such Person’s business;

 

(f)        Prepaid expenses of such Person incurred and prepaid in the ordinary
course of business;

 

(g)        Endorsements of instruments for deposit or collection in the ordinary
course of business;

 

(h)        Hedging Transactions permitted by Section 7.9; and

 

(i)         Investments permitted by Section 7.3(d).

 

Section 7.5.     Restricted Payments.The Borrower will not, and will not permit
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its Capital Stock, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, retirement, defeasance or other acquisition of, any
shares of Capital Stock or Indebtedness subordinated to the Obligations of the
Borrower or any Guarantee thereof or any options, warrants, or other rights to
purchase such Capital Stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
Subsidiaries of the Borrower solely in shares of any class of its Capital Stock,
(ii) Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other holders of its Capital
Stock if such Subsidiary is not wholly owned by the Borrower and other wholly
owned Subsidiaries, (iii) so long as no Event of Default has occurred and is
continuing, distributions on the Limited Partnership Units and General Partners’
interests in accordance with the Borrower Partnership Agreement, (iv) Permitted
Tax Distributions, and (v) payments made with respect

 

43

--------------------------------------------------------------------------------


 

to Permitted Subordinated Debt to the extent allowed by the terms of the
agreements entered into connection therewith, which agreements shall have been
approved by the Administrative Agent and the Required Lenders.

 

Section 7.6.     Transactions with Affiliates.  Except as set forth in
Schedule 7.6, the Borrower will not, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b) any
Restricted Payment permitted by Section 7.5 and (c) any Investment permitted by
Section 7.4.

 

Section 7.7.     Restrictive Agreements.  The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, to secure any obligations owing under the Loan Documents, except by
indentures or other agreements governing Indebtedness of the Borrower requiring
that such Indebtedness be secured by an equal and ratable Lien with any Lien
that may be granted to secure any obligations owing under the Loan Documents, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to its Capital Stock, to make or repay loans or advances to the Borrower
or any other Subsidiary, to Guarantee Indebtedness of the Borrower or any other
Subsidiary or to transfer any of its property or assets to the Borrower or any
Subsidiary of the Borrower; provided, that the foregoing shall not apply to
(i) restrictions or conditions imposed by law or by this Agreement or any other
Loan Document or any loan or credit agreement or indenture governing
Indebtedness not prohibited by this Agreement, (ii) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, (iii) customary
provisions in leases restricting the assignment thereof, (iv) any such covenant
contained in a Contractual Obligation granting or relating to a particular Lien
permitted by this Agreement which affects only the property that is the subject
of such Lien, (v) restrictions which are not more restrictive than those
contained in this Agreement and are contained in any documents governing any
Indebtedness incurred after the Closing Date and permitted in accordance with
the provisions of this Agreement, (vi) in the case of any joint venture,
customary restrictions in such person’s organizational or governing documents or
pursuant to any joint venture agreement or stockholders agreement or (vii) any
agreement in effect at the time a Person first became a Subsidiary, so long as
such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary and such agreement only applies to Subsidiaries of such
Person.

 

Section 7.8.     Sale and Leaseback Transactions.  The Borrower will not, and
will not permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any Principal Property, whether
now owned or hereinafter acquired, and thereafter rent or lease such Principal
Property or other property that it intends to use for substantially the same
purpose or purposes as the Principal Property sold or transferred (any such
arrangement, a “Sale-Leaseback Transaction”), other than Permitted
Sale-Leaseback Transactions.

 

Section 7.9.     Hedging Transactions.  The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities.  Solely for
the avoidance of doubt, the Borrower acknowledges that a Hedging Transaction
entered into for speculative purposes or of a speculative nature (which shall be
deemed to include any Hedging Transaction under which the

 

44

--------------------------------------------------------------------------------


 

Borrower or any of the Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any common stock or
any Indebtedness or (ii) as a result of changes in the market value of any
common stock or any Indebtedness but shall be deemed to exclude any Hedging
Transaction in which the Borrower hedges the issuance price of its Limited
Partnership Units in connection with an anticipated offering of additional
Limited Partnership Units) is not a Hedging Transaction entered into in the
ordinary course of business to hedge or mitigate risks.

 

Section 7.10.   Certain Amendments to Cash Distribution Policies and Partnership
Agreements.  The Borrower agrees that it shall not consent to, or vote in favor
of, or, in the case of any of the following that is applicable to a Subsidiary,
permit, any amendment of (a) the cash distribution policies of the Borrower, TC
PipeLines ILP, TC GL ILP, Tuscarora ILP, Northern Border, GLGT or Tuscarora in
any manner which would materially adversely affect the rights and remedies of
the Lenders under and in connection with this Agreement, the Notes or any other
Loan Document; or (b) the Borrower Partnership Agreement, the TC PipeLines ILP
Partnership Agreement, the Tuscarora ILP Partnership Agreement, the Northern
Border Partnership Agreement, the TC GL Partnership Agreement, the GLGT
Partnership Agreement or the Tuscarora Partnership Agreement in any manner which
would (i) have a material adverse effect on the rights and remedies of the
Lenders under and in connection with this Agreement, the Notes or any other Loan
Document; or (ii) result in a Material Adverse Effect.

 

Section 7.11.   Accounting Changes.  The Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its fiscal year to that of the Borrower.

 

Section 7.12.   Sanctions.  The Borrower will not request any Borrowing, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (B) in any manner that would
result in the violation of any Sanctions.

 

ARTICLE VIII



EVENTS OF DEFAULT

 

Section 8.1.     Events of Default.  If any of the following events (each an
“Event of Default”) shall occur:

 

(a)        the Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment or otherwise; or

 

(b)        the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days; or

 

(c)        any representation or warranty made or deemed made by or on behalf of
the Borrower in or in connection with this Agreement or any other Loan Document
and any amendments or modifications hereof shall prove to be incorrect in any
material respect when made or deemed made or submitted; or

 

45

--------------------------------------------------------------------------------


 

(d)        the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2, or 5.3(a) or Articles VI or VII; or

 

(e)        the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in
clauses (a), (b) and (d) above) or any other Loan Document, and such failure
shall remain unremedied for 30 days after the earlier of (i) any Responsible
Officer becomes aware of such failure, or (ii) written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender; or

 

(f)        the Borrower or any of its Significant Subsidiaries (whether as
primary obligor or as guarantor or other surety) shall fail to pay any principal
of, or premium or interest on, (i) any Material Indebtedness that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing or governing such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to such Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Indebtedness; (ii) any such Indebtedness shall be declared to
be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or
(iii) (A) there occurs under any Hedging Transaction an Early Termination Date
(as defined in such Hedging Transaction) resulting from an event of default
under such Hedging Transaction as to which the Borrower or any of its
Significant Subsidiaries is the Defaulting Party (as defined in such Hedging
Transaction) and the value owed by the Borrower or any of its  Significant
Subsidiaries as a result thereof is greater than (individually or collectively)
the Designated Threshold and such amount is not paid when due under such Hedging
Transaction, or (B) there occurs under any Hedging Transaction an Early
Termination Date (as defined in such Hedging Transaction) resulting from any
Termination Event (as so defined) under such Hedging Transaction as to which the
Borrower or any of its Significant Subsidiaries is an Affected Party (as defined
in such Hedging Transaction) and the value owed by the Borrower or any of its 
Significant Subsidiaries as a result thereof is greater than (individually or
collectively) the Designated Threshold and such amount is not paid when due
under such Hedging Transaction; or

 

(g)        the General Partner, the Borrower or any of its Significant
Subsidiaries shall (i) commence a voluntary case or other proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a custodian, trustee, receiver, liquidator
or other similar official of them or any substantial part of their property,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 8.1, (iii) apply for or consent to the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the General Partner,
the Borrower or any of its Significant Subsidiaries or for a substantial part of
their assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, or (vi) take any partnership action for the
purpose of effecting any of the foregoing; or

 

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the General Partner, the Borrower or any of its Significant
Subsidiaries or their debts, or any substantial part of their assets, under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or (ii) the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the General Partner, the Borrower or
any of its Significant Subsidiaries or for a substantial part of their assets,
and in any such

 

46

--------------------------------------------------------------------------------


 

case, such proceeding or petition shall remain undismissed for a period of 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

 

(i)         the General Partner, the Borrower or any of its Significant
Subsidiaries shall admit in writing its inability to pay, or shall fail to pay,
its debts as they become due; or

 

(j)         an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower or
any of its Significant Subsidiaries in an aggregate amount exceeding the
Designated Threshold; or

 

(k)        any judgment or order for the payment of money in excess of the
Designated Threshold in the aggregate shall be rendered against the Borrower or
any of its Significant Subsidiaries, and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default under this Section 8.1(k) if and for so
long as (i) the amount of such judgment or order is covered (subject to
customary deductibles) by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A-” by A.M. Best Company, has been notified of, and has
not denied coverage of, the amount of such judgment or order; or

 

(l)         any non-monetary judgment or order shall be rendered against the
Borrower or any of its Significant Subsidiaries that could reasonably be
expected to have a Material Adverse Effect, and there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(m)       a Change in Control shall occur or exist.

 

then, and in every such event (other than an event with respect to the General
Partner, the Borrower or any of its Significant Subsidiaries described in
clause (g) or (h) of this Section 8.1) and at any time thereafter during the
continuance of such event, the Administrative Agent may, and upon the written
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

ARTICLE IX



THE ADMINISTRATIVE AGENT

 

Section 9.1.     Appointment of the Administrative Agent.  Each Lender
irrevocably appoints Bank of America, N.A. as the Administrative Agent and
authorizes it to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent under this Agreement

 

47

--------------------------------------------------------------------------------


 

and the other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto.  The Administrative Agent may perform any of its
duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions set forth in this
Article shall apply to any such sub-agent or attorney-in-fact and the Related
Parties of the Administrative Agent, any such sub-agent and any such
attorney-in-fact and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

Section 9.2.     Nature of Duties of the Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

 

Section 9.3.     Lack of Reliance on the Administrative Agent.  Each of the
Lenders acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

48

--------------------------------------------------------------------------------


 

Section 9.4.     Certain Rights of the Administrative Agent.  If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

 

Section 9.5.     Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person.  The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.

 

Section 9.6.     The Administrative Agent in its Individual Capacity.  The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity.  The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 

Section 9.7.     Successor Administrative Agent.

 

(a)        The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to the approval by the Borrower provided that no Default or Event
of Default shall exist at such time.  If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any state thereof or a bank which maintains
an office in the United States, having a combined capital and surplus of at
least $500,000,000.

 

(b)        Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter

 

49

--------------------------------------------------------------------------------


 

perform all duties of the retiring Administrative Agent under the Loan Documents
until such time as the Required Lenders appoint a successor Administrative Agent
as provided above.  After any retiring Administrative Agent’s resignation
hereunder, the provisions of this Article shall continue in effect for the
benefit of such retiring Administrative Agent and its representatives and agents
in respect of any actions taken or not taken by any of them while it was serving
as the Administrative Agent.

 

Section 9.8.     Authorization to Execute other Loan Documents.  Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.

 

ARTICLE X



MISCELLANEOUS

 

Section 10.1.   Notices.

 

(a)        Written Notices.

 

(i)         Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:

TC PipeLines, LP
c/o TC PipeLines GP
450-1 Street SW
Calgary, AB T2P5H1
Attention:  Corporate Secretary
Telecopy Number:  (403) 920-2467

 

 

With a copy to:

TC PipeLines, LP
c/o TC PipeLines GP
450-1 Street SW
Calgary, AB T2P5H1
Attention:  Vice President and Treasurer

Telecopy Number:  (403) 920-2358

 

 

To the Administrative Agent:

Bank of America, N.A.

Bow Valley Square III

Suite 2620, 255 - 5th Avenue S.W.

Calgary, Alberta

Mail Code:  T2P 3G6

Attention: Marc Ahlers, Vice President

 

50

--------------------------------------------------------------------------------


 

With a copy to:

Bank of America, N.A.

Bow Valley Square III

Suite 2620, 255 - 5th Avenue S.W.

Calgary, Alberta

Mail Code:  T2P 3G6

Attention: James K.G. Campbell, Senior Credit Officer

 

 

 

Bank of America, N.A.

901 Main Street
Mail Code:  TX1-492-14-12
Dallas, TX 75202
Attention: Jared McClure

 

 

To any other Lender:

the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that any Notice of Conversion/Continuation,
and any notice provided under Section 5.2 or 5.3 delivered to the Administrative
Agent shall not be effective until actually received by such Person at its
address specified in this Section 10.1.

 

(ii)        Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower.  The Administrative Agent and the Lenders
shall be entitled to rely on the authority of any Person believed by it to be a
Person authorized by the Borrower to give such notice and the Administrative
Agent and Lenders shall not have any liability to the Borrower or other Person
on account of any action taken or not taken by the Administrative Agent or the
Lenders in reliance upon such telephonic or facsimile notice.  The obligation of
the Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.

 

(b)        Electronic Communications.

 

(i)         Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II unless such Lender and the Administrative
Agent have agreed to receive notices under such Section by electronic
communication and have agreed to the procedures governing such communications.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved

 

51

--------------------------------------------------------------------------------


 

by it; provided that approval of such procedures may be limited to particular
notices or communications.

 

(ii)        Unless the Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, (B) notices or communications posted to
an internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor and (C) notices and other
communications sent by facsimile shall be deemed received upon actual receipt by
the intended recipient; provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

Section 10.2.   Waiver; Amendments.

 

(a)        No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. 
The rights and remedies of the Administrative Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.2, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Default or Event of Default at the time.

 

(b)        No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the date fixed for any payment of any principal
of, or interest on, any Loan or interest thereon or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of any Commitment, without the written consent
of each Lender affected thereby, (iv) change Section 2.15(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; provided further,
that

 

52

--------------------------------------------------------------------------------


 

no such agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent without the prior written consent of
such Person.  Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

 

Section 10.3.   Expenses; Indemnification.

 

(a)        The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated) and (ii) all out-of-pocket costs and expenses incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 10.3, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; provided that the
Borrower shall only be responsible for reimbursing the legal fees and expenses
of one outside counsel for the Administrative Agent and the Lenders.

 

(b)        The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

(c)        To the extent that the Borrower fails to pay any amount required to
be paid to the Administrative Agent under clauses (a) or(b) hereof, each Lender
severally agrees to pay to the

 

53

--------------------------------------------------------------------------------


 

Administrative Agent such Lender’s Pro Rata Share (determined as of the time
that the unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided, that the unreimbursed expense or indemnified payment, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

 

(d)        To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or the use of proceeds thereof.

 

(e)        All amounts due under this Section 10.3 shall be payable not later
than ten Business Days after written demand therefor.

 

(f)        The agreements in this Section and the Indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

Section 10.4.   Successors and Assigns.

 

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)        Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

 

(i)         Minimum Amounts.

 

(A)       in the case of an assignment of the entire amount of Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)       in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as

 

54

--------------------------------------------------------------------------------


 

no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.

 

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment.

 

(iv)       Assignment and Acceptance.  The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.14.

 

(v)        No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)       No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.

 

(c)        The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in Dallas, Texas a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any

 

55

--------------------------------------------------------------------------------


 

reasonable time and from time to time upon reasonable prior notice.  In
establishing and maintaining the Register, the Administrative Agent shall serve
as the Borrower’s agent solely for tax purposes and solely with respect to the
actions described in this Section, and the Borrower hereby agrees that, to the
extent Bank of America, N.A. serves in such capacity, Bank of America, N.A. and
its officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

 

(d)        Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)        Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of such Lender,
(ii) reduce the principal amount of any Loan owing to such Lender or reduce the
rate of interest thereon, or reduce any fees payable to such Lender hereunder,
(iii) postpone the date fixed for any repayment of any principal of any Loan
owing to such Lender or interest thereon or any fees payable to such Lender
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment; provided,
however, that this clause (iii) shall not apply to the postponement of the date
fixed for, or the waiver of any requirement by the Borrower to make, any
optional prepayment under Section 2.6 (it being understood that such
postponement or waiver shall be effective with the written consent of the
Required Lenders), (iv) change Section 2.15(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; or (vi) release all or
substantially all collateral (if any) securing any of the Obligations.  Subject
to paragraph (f) of this Section 10.4, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12, 2.13, and 2.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.4.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15 as though it were a Lender.

 

56

--------------------------------------------------------------------------------


 

(f)        A Participant shall not be entitled to receive any greater payment
under Section 2.12 and Section 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant, after disclosure of
such greater payment, is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender.

 

(g)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 10.5.   Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)        This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof except for Sections 5-1401 and 5-1402 of the
New York General Obligations Law) of the State of New York.

 

(b)        The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of  the Supreme Court
of the State of New York sitting in New York county and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent permitted by applicable law, such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

 

(c)        The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)        Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 10.6.   WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT

 

57

--------------------------------------------------------------------------------


 

NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 10.7.   Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
or any of its Affiliates to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender, irrespective of whether
such Lender shall have made demand hereunder and although such Obligations may
be unmatured.  Each Lender agrees promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.  Each Lender agrees to apply all amounts collected
from any such set-off to the Obligations before applying such amounts to any
other Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.

 

Section 10.8.   Counterparts; Integration.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  This Agreement, the other Loan Documents, and any separate
letter agreement(s) relating to any fees payable to the Administrative Agent
constitute the entire agreement among the parties hereto and thereto regarding
the subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.

 

Section 10.9.   Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.12, 2.13, 2.14, and 10.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, or the termination
of this Agreement or any provision hereof provided that the provisions of
Sections 2.12, 2.13, and 2.14 shall only survive and remain in full force and
effect until the first anniversary of the Termination Date.  All representations
and warranties made herein, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans.

 

Section 10.10. Severability.  Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality,

 

58

--------------------------------------------------------------------------------


 

validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11. Confidentiality.  Each of the Administrative Agent and each
Lender agrees to take normal and reasonable precautions to maintain the
confidentiality of any confidential information provided to it by the Borrower
or any Subsidiary, except that such information may be disclosed (i) to any
Related Party of the Administrative Agent or any such Lender, including without
limitation accountants, legal counsel and other advisors with a reasonable need
for such information (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential on
substantially the same terms as provided herein), (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority or
self-regulatory body having or claiming authority to regulate or oversee any
aspect of the Administrative Agent’s or any Lender’s business or businesses,
(iv) to the extent that such information becomes publicly available other than
as a result of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, any Lender or any Related Party of any of the foregoing on
a non-confidential basis from a source other than the Borrower, (v) in
connection with the exercise of any remedy hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
and (ix) subject to provisions substantially similar to this Section 10.11, to
any actual or prospective assignee or Participant, or (vi) with the consent of
the Borrower.  Any Person required to maintain the confidentiality of any
information as provided for in this Section 10.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information; provided that, in the case
of clauses (ii) or (iii), with the exception of disclosure to bank regulatory
authorities, the Administrative Agent and each Lender agrees, to the extent
practicable and legally permissible, to give the Borrower prompt prior notice so
that it may seek a protective order or other appropriate remedy.

 

Section 10.12. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

 

Section 10.13. Patriot Act.  The Administrative Agent and each Lender to whom
the Patriot Act applies hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.  The Borrower shall, and shall cause each of
its Subsidiaries to, provide to the extent commercially reasonable, such
information and take such other actions as are reasonably requested by the
Administrative Agent or any

 

59

--------------------------------------------------------------------------------


 

Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.

 

Section 10.14. Non-Recourse to the General Partner and Associated Persons.  The
Administrative Agent and each Lender agrees on behalf of itself and its
successors, assigns and legal representatives, that neither the General Partner
nor any Person which is a partner, shareholder, member, owner, officer,
director, supervisor, trustee or other principal (collectively, “Associated
Persons”) of the Borrower, the General Partner, or any of their respective
successors or assigns, shall have any personal liability for the payment or
performance of any of the Borrower’s obligations hereunder or under any of the
Notes and no monetary or other judgment shall be sought or enforced against the
General Partner or any of such Associated Persons or any of their respective
successors or assigns.  Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall be deemed barred by this Section 10.14
from asserting any claim against any Person based upon an allegation of fraud or
misrepresentation.

 

Section 10.15. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, and the Lenders are arm’s-length commercial transactions between
the Borrower, on the one hand, and the Administrative Agent, the Arranger, and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower and (B) neither the
Administrative Agent, the Arranger nor any Lender has any obligation to the
Borrower with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, and neither the
Administrative Agent, the Arranger, nor any Lender has any obligation to
disclose any of such interests to the Borrower.

 

[signature pages follow]

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

TC PIPELINES, LP

 

 

 

By:

TC PipeLines GP, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

BANK OF AMERICA, N.A., as the Administrative

Agent and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to

Term Loan Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

APPLICABLE MARGIN FOR TERM LOANS

 

 

Pricing

Level

 

Ratings Category

 

 

Applicable Margin for  Eurodollar Term Loans

 

 

Applicable Margin for Base Rate Term Loans

I

> Baa1 / BBB+

1.025% per annum

0.025% per annum

II

Baa2 / BBB

1.15% per annum

0.15% per annum

III

Baa3 / BBB-

1.45% per annum

0.45% per annum

IV

Ba1/BB+

1.75% per annum

0.75% per annum

V

< Ba1/BB+

2.00% per annum

1.00% per annum

 

Schedule I

 

--------------------------------------------------------------------------------


 

Schedule II

 

COMMITMENT AMOUNTS

 

Lender

Term Loan

Bank of America, N.A.

$170,000,000

Total:

$170,000,000

 

Schedule II

 

--------------------------------------------------------------------------------